Citation Nr: 1455205	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed skin condition of the lower extremities, to include as due to Agent Orange exposure or as secondary to the service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the RO.

In January 2013, the Veteran testified from the RO by way videoconference technology at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's claims folder. 

In February 2014, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for additional development of the record.

The case has since been returned to the Board for further appellate action.  The RO is deemed to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim in the Veteran's case.

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  

2.  The currently demonstrated chronic skin condition manifested by urticaria and pruritus is shown as likely as not to be due to the service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial increased rating of 70 percent, but not higher for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2014).

2.  By extending the benefit of the doubt to the Veteran, his skin disability manifested by urticarial and pruritus of the lower extremities is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In October 2009 and January 2010, the RO sent letters to the Veteran providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The letters were prior to initial adjudication of his claim and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  Service treatment records, Social Security Administration records, VA and non-VA medical records, and lay statements in support of the Veteran's claim have been obtained and considered.  

The Veteran was afforded VA examinations most recently for his skin condition in April 2014 and his PTSD in May 2014.  The Board finds that the VA examinations and opinions obtained in this case are based on detailed and thorough physical examinations, and that information pertinent to the rating criteria was solicited by the VA examiners.  

The examiners also provided well-supported rationales for their stated conclusions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Thus, as VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.   

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.   

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  We conclude that the disability has not significantly changed and a uniform rating is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran seeks an initial rating in excess of 50 percent for service-connected PTSD.  His disability is currently rated as 50 percent disabling under the general criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130 including Diagnostic Code 9411.

Under the criteria found at Diagnostic Code 9411, a 50 percent rating may be assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the service-connected psychiatric disability under these criteria, the Board is aware of the fact that psychiatric health care providers have their own system of ranking psychiatric disability. 

This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 

The GAF scale score assigned does not determine the disability rating VA assigns; however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV. 

A GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A GAF score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

After a careful review of the record, the Board finds that the service-connected PTSD is shown to be productive of a disability picture that more closely resembled the criteria for the assignment of an initial evaluation of 70 percent.

The private medical records from July 2009 indicate that the Veteran had problems with concentration, memory, anxiety, crying spells and decreased motivation.  The examiner assigned a GAF score of 43.

The VA treatment records show that the Veteran had a history of PTSD and was receiving treatment.  Significantly, the mental health treatment records dated in August 2008 shows that the Veteran's PTSD symptoms were manifested by suicidal thoughts.

The Veteran was afforded a VA examination in January 2010 and complained of having startle reflexes, recurrent depression, frequent panic attacks, nightmares, paranoia, hyper vigilance, sleep impairment, intrusive thoughts, flashbacks, and hyperactivity.  He reported that he interacted with some of his siblings, children, and grandchildren.  He stated that his wife was supportive.  He indicated that he isolated himself because he did not like crowds.

The examiner noted that the Veteran was causally and appropriately dressed, made good eye contact, and that his thinking was coherent and logical.  The examiner assigned a GAF score of 50.

In a letter attached to the Veteran's Form 9 dated in October 2011, the Veteran stated that he had daily panic attacks and almost constant anxiety even with medication.  He reported taking medication to help him sleep and control his nightmares and being withdrawn from his family almost completely.  He found it difficult to carry on a conversation with people, including his wife.  

The Veteran also asserted that his memory was so impaired that he could not carry out or complete simple tasks.  He reported having no awareness of his hygiene and being no longer motivated to perform simple tasks so that he often sits in a chair looking at TV from the time his wife left for work until she got home without eating or knowing what was on.  He stated that his depression was so debilitating that he often thought suicide was the only answer.  

The Veteran was afforded another VA examination in May 2014.  The examination was deemed to show occupational and social impairment with reduced reliability and productivity to include obsessional rituals which interfered with routine activities, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, depressed mood and weekly panic attacks.  

On review, the medical evidence tends to show that the service-connected disability picture is manifested predominantly by symptoms of anxiety, depression, panic attacks, suicidal ideation, obsessional rituals which interfere with routine activities, low motivation, impaired concentration and focus and sleeping impairment. 

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In the instant case, the May 2014 VA examiner opined that the Veteran was experiencing occupational and social impairment with reduced reliability and productivity.  

However, the private medical examiner in July 2009 and the VA examiner in January 2010 both assigned GAF scores between 41-50.  As stated, a GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  

This, in the Board's opinion, best reflects a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.  

The findings of total occupations and social impairment are not shown by the evidence of record.  

The Board finds that both the July 2009 private examiner and the January 2010 VA examiner findings appear to be consistent with other records documenting the severity of the Veteran's PTSD.   

Accordingly, on this record, an initial evaluation of 70 percent for the service-connected PTSD is warranted.  38 C.F.R. § 4.130 including Diagnostic Code 9411.


Service Connection

The Veteran seeks service connection for a claimed skin condition of the lower extremities, to include as due to Agent Orange exposure or as secondary to the service-connected PTSD.

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  

Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The service treatment records do not show that the Veteran was diagnosed with a skin condition.  The Veteran's entrance and separation examinations both show that the Veteran's skin was found to be normal.

Post-service treatment records showed that the Veteran complained of itching, poor circulation, and that his feet were mostly cold.  A private medical opinion indicated that the Veteran's skin condition was at least as likely as related to his exposure to Agent Orange.  

The Veteran was afforded a VA examination in February 2010.  During the examination, the Veteran reported that his skin was dry and itchy.  He reported that the claimed condition began once he returned from Vietnam and had gotten progressively worse.  He indicated that it was concentrated to his lower legs and feet.  

The examiner noted that there was a distinct difference in texture and moisture of the Veteran's legs in comparison to the rest of his body.  The examiner stated that 15 percent of the surface area was affected.  The examiner diagnosed urticaria and opined that it was less likely than not that the Veteran's urticaria was related to Agent Orange exposure because the condition had not been determined to be a result of Agent Orange exposure.  

During the January 2013 hearing and on his VA Form 9, the Veteran stated that his skin condition got worse as his anxiety level and panic attacks escalated.  He indicated that he believed there was a link between his skin condition and his PTSD.

The Veteran was afforded a VA skin examination in April 2014.  The examiner noted that the Veteran had dry skin starting from the groin down to the thighs and legs that itched unless he used Eucerin cream.  The examiner stated that the Veteran had a fungus condition in his groin and on the thighs.  The examiner opined that the Veteran's skin condition was less likely as not due to Agent Orange.

The Veteran was also afforded a VA examination in May 2014 to determine if he had a skin condition that was caused or aggravated by his service-connected PTSD.  

The examiner opined it was at least as likely as not that the Veteran's pruritus was due to his PTSD.  He explained that pruritus could be associated with a neurosis and obsessional behavior could be strongly associated with the obsessions of PTSD.  He indicated that the Veteran's pruritus was associated with his PTSD.

In reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current urticaria and pruritus as likely as not are caused by the service-connected PTSD.

In resolving all reasonable doubt in favor of the Veteran, service connection is warranted.


ORDER

An increased, initial rating of 70 percent, but no higher for the service-connected PTSD is granted, subject to the regulations governing the payment of monetary benefits.

Service connection for urticaria and pruritus of the lower extremities is granted.



REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The Veteran meets the percentage threshold requirements.

Thus, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment.   

Any outstanding treatment records referable to the service-connected disabilities also should be obtained for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and non-VA treatment records referable to the service-connected disabilities.  The RO should follow procedures set forth in 38 C.F.R. § 3.159(c) in requesting records. 

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful effort in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO then should have the Veteran scheduled for VA examinations to determine whether he is entitled to a TDIU rating.  

After examining the Veteran and reviewing the entire record, the examiner is requested to provide an opinion as to whether the Veteran is prevented from securing and following a substantially gainful employment consistent with education and work experience by reason of his service-connected disabilities.  

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for any opinion.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


